EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lisa Norton (Reg. No. 44,977) on February 7, 2022.
The application has been amended as follows: 
In the claims:

	1. (Currently Amended) A computer-implemented method for comparing computer configuration information, comprising: 
monitoring the computer configuration information for a user's computer device; and 
comparing a current computer configuration information for the user's computer device with previous computer configuration information for computer devices of clustered users in order to determine a best previous computer configuration information, wherein the best previous computer configuration information is information corresponding to a previous computer configuration 
applying the best previous computer configuration information to the user's computer device.

5. (Currently Amended) The method of claim 1, wherein comparing the current computer configuration information comprises determining how many features of a current computer configuration s 

6. (Currently Amended) The method of claim 5, wherein the best previous computer configuration information is information corresponding to a working computer configuration the clustered user that requires the fewest changes compared to the 

7. (Currently Amended) A system for comparing computer configuration information, comprising: 
a memory storing instructions; and 
a processor that, when executing the instructions, is configured to: 
monitor the computer configuration information for a user's computer device; and
compare a current computer configuration information for the user's computer device with previous computer configuration information of clustered users' computer devices in order to determine how the computer configuration information has changed over time, wherein the Page 3EAST\5 5782497.2Application No. 17/104,799Office Action dated October 26, 2021comparing determines how many features of a current computer configuration s ; 
apply a best previous computer configuration information to the user's computer device, wherein the best previous computer configuration information is information corresponding to a previous computer configuration worked for a clustered user and has a smallest algorithmic distance from the current computer configuration information, wherein a distance algorithm is used to determine the smallest algorithmic distance.

10. (Currently Amended) The system of claim 7 wherein non-machine learning and/or machine learning is used to compare distances between the current computer configuration and each previous computer configuration.

13. (Currently Amended) A computer-implemented method, comprising: 
monitoring computer configuration information for a user's computer device; 
comparing features of a current computer configuration s a current computer configuration information for the user's computer device; and 
applying a best previous computer configuration information to the user's computer device, wherein the best previous computer configuration information is information corresponding to a previous computer configuration 

21. (Cancelled)

22. (Currently Amended) The method of claim 1, wherein a current log information of a current computer configuration is compared to log information of the clustered users the current computer configuration.

27. (Currently Amended) The method of claim 1, wherein the best previous computer configuration information is applied to: fix a problem, install a software patch, install a security patch, or fix a security issue, or any combination thereof.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


Fitzgerald et al., U.S. Patent Application Publication No. 2018/0321951, discloses a system that compares a configuration image of a smart devices with previous configurations of similar smart devices.
Boss et al., U.S. Patent Application Publication No. 2008/0155534, discloses a system comprising a memory storing instructions and a processor configured to execute the instructions [para. 0064: “A data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements through a system bus.”] to:
monitor the computer configuration information for a computer device [Fig. 2; Fig. 3]; 
comparing current computer configuration information previous computer configuration information of clustered users' computer devices [para. 0020: network of peers; para. 0036: user classification; para. 0037: configuration settings for college students] in order to determine how the computer configuration information has changed over time [para. 0034, 0038: user configuration changes], wherein the comparing determines how many features of the current computer configuration are different  [Fig. 3, step 310; para. 0039: “In embodiments, the comparing of the configuration settings may be based upon at least one of a predetermined degree of similarity, for example, 75% or 85% similarity, of configuration settings or upon a predetermined number of users, for example, the 200 most similar users.”].
The prior art of record does not teach or suggest, alone or in combination, a method comprising:

monitoring the computer configuration information for a user's computer device; and 
wherein the best previous computer configuration information is information corresponding to a previous computer configuration that worked for a clustered user and has a smallest algorithmic distance from the current computer configuration information; and 
applying the best previous computer configuration information to the user's computer device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov